                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


QUINTEZ TALLEY,                                   )
                                                  )        2:18-cv-0230
              Plaintiff,                          )
                                                  )       Chief United States Magistrate Judge
       vs.                                        )       Cynthia Reed Eddy
                                                  )
JOHN E. WETZEL, SEC.; WARDEN                      )
ROBERT GILMORE, CSA TRACY                         )
                                                  )
SHAWLEY, CAPTAIN ESMOND, C/O                      )
RIX, C/O R. POLYBLANK, UNKNOWN                    )
3RD SHIFT C/O'S, DEPARTMENT OF                    )
CORRECTIONS,                                      )
                                                  )
              Defendants.                         )

                           MEMORANDUM OPINION AND ORDER1

       Before the Court is Plaintiff’s Partial Motion for Judgment on the Pleadings, with brief in

support (ECF Nos. 39 and 40), and Defendants’ response in opposition. (ECF No. 45). For the

reasons that follow, the motion will be denied.

                                           Background

       Plaintiff, Quintez Talley, claims that while he was housed in a Psychiatric Observation

Cell at SCI-Greene the volume of a television situated at or near the corrections officers’ desk

was played at a “disturbingly loud volume” which resulted in Plaintiff having chronic sleep

deprivation and headaches. The complaint asserted three claims under 42 U.S.C. § 1983 for

violations of the First, Eighth, and Fourteenth Amendments; two claims under the Americans

with Disabilities Act (“ADA”), and a state common law claim for intentional infliction of

emotional distress.


1
        In accordance with the provisions of 28 U.S.C. § 636(c)(1), all parties have voluntarily
consented to have a United States Magistrate Judge conduct proceedings in this case, including
trial and the entry of judgment. See ECF Nos. 15 and 24.
                                                  1
          Defendants filed a motion to dismiss, which was granted in part and denied in part. As a

result of the ruling on the motion to dismiss, the following claims remain:            (1) a First

Amendment retaliation claim against C/O Rix; (2) Eighth Amendment claims against C/O Rix,

C/O Polybank, and unknown C/O’s; (3) supervisory liability claims against Defendants Wetzel,

Gilmore, and Edmond;2 and ADA claims against Defendants DOC, Wetzel, Gilmore, Esmond,

and Shawley. See Memorandum Opinion and Order filed on 11/28/19. (ECF Nos. 25 and 26).

          Thereafter, Defendants filed a timely Answer and Affirmative Defenses to Plaintiff’s

Complaint. (ECF No. 26). With the pleadings closed, Plaintiff filed the instant Partial Motion

for Judgment on the Pleadings, in which he seeks judgment on his ADA Title II claim and his

Eighth Amendment claims.

                                        Standard of Review

          Under Federal Rule of Civil Procedure 12(c), a party may move for judgment on the

pleadings after the pleadings are closed but within such time as to not delay the trial.

Fed.R.Civ.P.12(c). A Rule 12(c) motion is designed to provide a means of disposing of cases

when the material facts are not in dispute, and judgment on the merits may be achieved by

focusing on the content of the pleadings and any facts of which the Court may take judicial

notice.

          Such motions, being directed toward a determination of the substantive merits of the

controversy, should be granted only where it is clear that the merits of the controversy can be

fairly and fully decided in such a summary manner. Shelly v. Johns-Manville Corp., 798 F.2d

93, 94 (3d Cir. 1986). In ruling on a Rule 12(c) motion, the Court is required to view the

allegations of the pleadings as true and the facts presented in the pleadings and the inferences to



2
          The Eighth Amendment supervisory claim against Defendant Shawley was dismissed.
                                                 2
be drawn therefrom in the light most favorable to the nonmoving party. Soc'y Hill Civic Ass'n v.

Harris, 632 F.2d 1045, 1054 (3d Cir. 1980).

                                           Discussion

       According to Plaintiff, the pleadings establish that (i) the parties agree that the elements

of his claim brought pursuant Title II of the ADA have been met and (ii) that he has satisfied the

elements for judgment to be granted on his Eighth Amendment claims. Defendants respond that

they have sufficiently denied the allegations of the complaint, and asserted affirmative defenses,

such that judgment on the pleadings is inappropriate.

       After reviewing the relevant pleadings, and the various documents Plaintiff has submitted

for review, the Court finds that Plaintiff’s motion is without merit as Defendants have not

admitted the relevant allegations of the complaint and, in fact, have raised numerous affirmative

defenses to Plaintiff’s claims. This is not a case in which the material facts are not in dispute,

and the merits of the controversy can be fairly and fully decided in a summary manner. Hence,

the partial motion for judgment on the pleadings must be denied.



                                         ORDER OF COURT


       AND NOW, this 30th day of May, 2019, it is hereby ORDERED that Plaintiff’s Partial

Motion for Partial Judgment on the Pleadings is DENIED.

                                              BY THE COURT:

                                              s/Cynthia Reed Eddy
                                              Cynthia Reed Eddy
                                              Chief United States Magistrate Judge




                                                 3
cc:   QUINTEZ TALLEY
      KT- 5091
      SCI Fayette
      48 Overlook Drive
      LaBelle, PA 15450-0999
      (via U.S. First Class Mail)

      J. Eric Barchiesi
      John P. Senich , Jr.
      PA Office of Attorney General
      (via ECF electronic notification)




                                          4
